Criminal Case Template










COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




CLARENCE HAYWARD,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

§

§

§

§

No. 08-03-00419-CR

Appeal from the

County Court at Law No. 4

of El Paso County, Texas

(TC# 20030C06782)
 
MEMORANDUM OPINION


	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.2(a), which states that:
(a)  At any time before the appellate court's decision, the appellate court
may dismiss the appeal if the party that appealed withdraws its notice of
appeal--by filing a written withdrawal in duplicate with the appellate clerk,
who must immediately send the duplicate copy to the trial court clerk.  An
appellant must personally sign the written withdrawal. 

	No opinion has issued in this case.  The motion is signed by Appellant and his
counsel.  The Clerk of this Court has certified that a copy of the motion was mailed to the
County Clerk of El Paso County, Texas.  Appellant having complied with the requirements
of Rule 42.2(a), the Court has considered this cause on Appellant's motion and concludes the
motion should be granted and the appeal should be dismissed.  We therefore dismiss the
appeal. 

October 16, 2003

						______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do not publish)